number release date id office uilc cca_2008120409232467 -------------- from ---------------- sent thursday december am to ----------------------- cc -------------------- subject re question ------ regulation sec_20_6166-1 provides the procedures for making an election to pay a deficiency in installments under sec_6166 of the code where no election including a protective_election has been made under sec_6166 neither the statute nor regulations require that the estate_tax_return must have been timely filed in order to make an election to pay that portion of the deficiency attributable to the closely_held_business interest in installments therefore the fact that the estate_tax_return was not timely filed will not in and of itself prevent an executor from electing to pay a deficiency in installments sec_6166 of the code however provides that an executor may not elect to pay a deficiency in installments if the deficiency is due to negligence to intentional_disregard_of_rules_and_regulations or to fraud with intent to evade tax this limitation has been in all the variations of sec_6166 since the first version was enacted in the committee report h_r no 85th cong 1st sess 1959_2_cb_709 indicated that if the deficiency was not due to negligence intentional_disregard_of_rules_and_regulations or to fraud an election could be made thus the estate may elect to pay the deficiency determined by the service in installments under sec_6166 of the code even though the estate_tax_return was not timely filed unless the deficiency or any part of the deficiency is due to negligence to intentional_disregard_of_rules_and_regulations or to fraud please let me know if you have any further questions sincerely ----------------
